Case: 15-14203    Date Filed: 11/10/2016   Page: 1 of 3


                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14203
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:15-cv-00027-RBD,
                     Bkcy No. 6:14-bkc-03297-ABB


In Re: JAMES E. BAUMANN,

                                                                         Debtor.
________________________________________________________

JAMES E. BAUMANN,

                                                             Plaintiff-Appellant,

                                  versus

PNC BANK, N.A.,
BANK OF AMERICA, N.A.,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 10, 2016)
                Case: 15-14203   Date Filed: 11/10/2016   Page: 2 of 3


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

       James Baumann filed a bankruptcy petition, which automatically stayed two

banks’ state foreclosure proceedings against him. See 11 U.S.C. § 362(a). The

bankruptcy court, while allowing the bankruptcy case to proceed, sua sponte

terminated the automatic stay of the banks’ state foreclosure proceedings.

See 11 U.S.C. §§ 105(a), 362(d)(1). Baumann appeals the district court’s

affirmance of the sua sponte termination. After an independent review of the

bankruptcy court’s termination, we affirm. See In re TOUSA, Inc., 680 F.3d 1298,

1310 (11th Cir. 2012) (“As the second court to review the judgment of the

bankruptcy court, we review the order of the bankruptcy court independently of the

district court.”).

       During a hearing in which the bankruptcy court decided to terminate the

automatic stay, Baumann disputed the termination by arguing that the banks lacked

standing to move for termination, that the banks never filed the motion on paper,

and that an attorney who spoke at the hearing on behalf of one of the banks had

failed to file a notice of appearance. The bankruptcy court rejected his arguments,

and Baumann repeats his arguments on appeal. Each argument relies on a false

premise—that the bankruptcy court granted a motion by the banks to terminate the

automatic stay. However the bankruptcy court, at the suggestion of the standing


                                         2
              Case: 15-14203      Date Filed: 11/10/2016   Page: 3 of 3


trustee, sua sponte terminated the automatic stay. Because 11 U.S.C. § 105(a)

allows the bankruptcy court to terminate sua sponte and because no evidence exists

of the one bank’s attorney influencing the court’s decision, we reject Baumann’s

arguments.

      Also, Baumann argues that the bankruptcy court failed, before terminating

the automatic stay, to afford him “notice and a hearing,” to which he is entitled

under 11 U.S.C. § 362(d). However, the bankruptcy court scheduled the hearing in

which it decided to terminate the automatic stay more than three weeks before the

hearing. Also, the court afforded Baumann an opportunity during the hearing to

speak and dispute the termination. Baumann received “notice and a hearing”

before the termination of automatic stay. See 11 U.S.C. § 102(1) (defining “notice

and a hearing” as “such notice [and opportunity for a hearing] as is appropriate in

the particular circumstances”).

      AFFIRMED.




                                          3